Exhibit 10.124

AMENDED CERTIFICATE OF DESIGNATIONS,

PREFERENCES AND RIGHTS

OF

SERIES B-1 CONVERTIBLE PREFERRED STOCK

OF

VCAMPUS CORPORATION

Pursuant to Section 151 of the General

Corporation Law of the State of Delaware

The undersigned officer of VCampus Corporation, a Delaware corporation (the
“Corporation”), pursuant to the provisions of Section 151 of the General
Corporation Law of the State of Delaware, does hereby make this Certificate of
Amendment of the Certificate of Designations, Preferences and Rights of Series
B-1 Convertible Preferred Stock, originally filed with the office of the
Secretary of State of the State of Delaware on March 20, 2006, as amended on
July 31, 2006 (the “Series B-1 Certificate of Designations”), and does hereby
state and certify that pursuant to the authority expressly vested in the Board
of Directors of the Corporation by its Certificate of Incorporation, as amended,
originally filed with the office of the Secretary of State of the State of
Delaware on March 22, 1985, the Board of Directors of the Corporation duly
adopted the following resolutions:

RESOLVED, that the Series B-1 Certificate of Designations is hereby amended by
deleting in its entirety Sections 5(a) and 5(b) of Article II relating to
“Conversion of Series B-1 Preferred Stock into Common Stock” and substituting
the following:

5.             Conversion of Series B-1 Preferred Stock into Common Stock.

(a)           Conversion Procedure.

(i)            At any time, any holder of Series B-1 Preferred Stock may convert
all or any portion of the Series B-1 Preferred Stock held by such holder into a
number of shares of Conversion Stock (as defined in Section 7) computed by
multiplying the number of shares to be converted by the purchase price thereof
and dividing the result by the Conversion Price (as defined in subsection 5(b))
then in effect.

(ii)           Each voluntary conversion of Series B-1 Preferred Stock shall be
deemed to have been effected as of the close of business on the date on which
the notice of election of such conversion is delivered (which can be by
facsimile) to the Corporation by such holder.  Until the certificates
representing the shares of Series B-1 Preferred Stock which are being converted
have been surrendered and new certificates representing shares of the Conversion
Stock shall have been issued by the Corporation, such certificate(s) evidencing
the shares of Series B-1 Preferred Stock being converted shall be evidence of
the issuance of such shares of Conversion


--------------------------------------------------------------------------------




Stock.  At such time as such conversion has been effected, the rights of the
holder of such Series B-1 Preferred Stock as such holder shall cease and the
Person or Persons in whose name or names any certificate or certificates for
shares of Conversion Stock are to be issued upon such conversion shall be deemed
to have become the holder or holders of record of the shares of Conversion Stock
represented thereby.

(iii)          Notwithstanding any other provision hereof, if a conversion of
shares is to be made in connection with a Public Offering (as defined in Section
7), the conversion of such shares may, at the election of the holder thereof, be
conditioned upon the consummation of the Public Offering, in which case such
conversion shall not be deemed to be effective until the consummation of the
Public Offering.

(iv)          As soon as practicable, but in any event within five (5) business
days, after a conversion has been duly effected in accordance with clause (i)
above, the Corporation shall deliver to the converting holder:  (A) a
certificate or certificates representing, in the aggregate, the number of shares
of Conversion Stock issuable by reason of such conversion, in the name or names
and in such denomination or denominations as the converting holder has
specified; and (B) a certificate representing any shares which were represented
by the certificate or certificates delivered to the Corporation in connection
with such conversion but which were not converted.

(v)           The issuance of certificates for shares of Conversion Stock upon
conversion of Series B-1 Preferred Stock shall be made without charge to the
holders of such Series B-1 Preferred Stock for any issuance tax in respect
thereof or other cost incurred by the Corporation in connection with such
conversion and the related issuance of shares of Conversion Stock, except for
any transfer or similar tax payable as a result of issuance of a certificate to
other than the registered holder of the shares being converted.  Upon conversion
of any shares of Series B-1 Preferred Stock, the Corporation shall use its best
efforts to take all such actions as are necessary in order to insure that the
Conversion Stock issuable with respect to such conversion shall be validly
issued, fully paid and nonassessable.

(vi)          The Corporation shall not close its books against the transfer of
Series B-1 Preferred Stock or of Conversion Stock issued or issuable upon
conversion of Series B-1 Preferred Stock in any manner that interferes with the
timely conversion of Series B-1 Preferred Stock. The Corporation shall assist
and cooperate with any holder of shares of Series B-1 Preferred Stock required
to make any governmental filings or obtain any governmental approval prior to or
in connection with any conversion of shares hereunder (including, without
limitation, making any filings reasonably required to be made by the
Corporation).

(vii)         No fractional shares of Conversion Stock or scrip representing
fractional shares shall be issued upon conversion of shares of Series B-1
Preferred Stock.  If more than one share of Series B-1 Preferred Stock shall be
surrendered for conversion at one time by the same record holder, the number of
full shares of Conversion Stock issuable upon the conversion thereof shall be
computed on the basis of the aggregate number of shares of Series B-1 Preferred
Stock so surrendered by such record holder.  Instead of any fractional share of
Conversion Stock otherwise issuable upon conversion of any shares of the Series
B-1 Preferred Stock, the Corporation shall pay a cash adjustment in respect of
such fraction in an amount equal to the same fraction of

2


--------------------------------------------------------------------------------




current per share fair market value of the Conversion Stock as determined in
good faith by the Board of Directors on such basis as it considers appropriate.

(viii)        The Corporation shall at all times reserve and keep available out
of its authorized but unissued shares of Conversion Stock, solely for the
purpose of issuance upon the conversion of the Series B-1 Preferred Stock, such
number of shares of Conversion Stock as are issuable upon the conversion of all
outstanding Series B-1 Preferred Stock.  All shares of Conversion Stock which
are so issuable shall, when issued, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges, other than those
created or agreed to by the holder.  The Corporation shall use its best efforts
to take all such actions as may be necessary (including soliciting shareholder
approval at its next annual meeting) to assure that all such shares of
Conversion Stock may be so issued without violation of any applicable law or
governmental regulation or any requirements of any domestic securities exchange
upon which shares of Conversion Stock may be listed (except for official notice
of issuance which shall be promptly delivered by the Corporation upon each such
issuance).

(b)           Conversion Price.  “Conversion Price” for the Series B-1 Preferred
Stock shall be determined based on the following formula:

where:

y  = Conversion Price

x  = last closing bid price of the common stock prior to conversion

And when x is $0.37 or less, then

y = $0.37

And when x is greater than $0.37, then

y = $0.37 + .02(x - $0.37) (subject to Conversion Price floor of $0.37)

The Conversion Price formula and related numbers set forth herein shall be
subject to automatic adjustment for any stock splits, stock dividends or other
similar events involving the Corporation’s common stock.

This Amended Certificate of Designations of the Corporation has been duly
adopted in accordance with Section 151 of the General Corporation Law of the
State of Delaware.

3


--------------------------------------------------------------------------------




The undersigned is signing this Amended Certificate of Designations on behalf of
the Corporation on October 31, 2006.

 

 

 

 



 

/s/ Christopher L. Nelson

 

 

 

 

Christopher L. Nelson

 

 

 

 

Chief Financial Officer

 

 

 

4


--------------------------------------------------------------------------------